Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 2-6, 15-24, and 31-43 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The closest prior art for the claimed invention set forth in the final rejection dated 11/12/2020. The claims are allowable over the closest prior art because the prior art do not teach nor suggest the limitation of “saturation point”, “generating a titration curve”, recited in the independent claims 2 and 15.
Thus, considering all of this, the claims are free of the prior art and patent eligible subject matter.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        




/JEHANNE S SITTON/Primary Examiner, Art Unit 1634